

BUILDING LEASE
 
ARTICLE 11
DEFINITIONS AND CERTAIN BASIC PROVISIONS
 
1.1         The following list sets out certain defined terms and certain
financial and other information pertaining to this lease ("Lease" or sometimes
"lease agreement"):
 
(a)
"Landlord":
   Jacob° Varon, Trustee for and on behalf of
   
First Street Holdings, Ltd.
     
(b)
Landlord's address:
   c/o Jacobo Varon, M.D.
   
5835 Shady River,
   
Houston, TX 77056
     
(c)
"Tenant":
   First Street Hospital, L.P.
     
(d)
Tenant's address:
4801 Bissonnet
   
Bellaire, TX 77401
     
(e)
Tenant's trade name:
First Street Hospital, L.P.
     
(f)
[INTENTIONALLY OMITTED]
 

 
(g)         "Demised Premises": The land and building located at 4801 Bissonnet,
Bellaire, Harris County, Texas, 77401 which property is described or shown on
Exhibit "A" attached to this Lease. Exhibit "A" indicates the current plans for
the Demised Premises; however, the parties agree that such exhibit is attached
solely for the purpose of locating the Demised Premises and that no
representation, warranty, or covenant is to be implied by any other information
shown on the exhibit (i.e., any information as to buildings, tenants or
prospective tenants, etc. is subject to change at any time).
 
(h)         "Commencement Date": September 17, 2006.
 
(i)           "Lease Term"; "Extension Option": Commencing on the Commencement
Date and continuing for TEN (10) years after the Commencement Date; provided
that if the Commencement Date is a date other than the first day of a calendar
month, the lease term will be for the number of years and months specified above
plus the remainder of the calendar month in which the Commencement Date occurs.
Landlord grants Tenant (but not any assignee of Tenant) an option to extend the
initial ten year term of the Lease for up to TWO (2) consecutive additional TEN
(10) year terms (the "Additional Terms"). Tenant's right to exercise such option
terminates if: (a) this Lease or Tenant's right to possession of the Premises is
terminated, (b) Tenant fails to timely exercise the option, or (c) default
exists at the time Tenant seeks to exercise the option. Landlord and Tenant
agree that during the each Additional Term, this Lease will continue as written
with the monthly Base Rent calculated pursuant to Sections 1.1(k) and 1.1(1)
below; provided however, that in no event shall the Base Rental be less than the
Minimum Guaranteed Rent. The option to extend for the Additional Term must be
exercised by written notice delivered to Landlord 180 days before the expiration
Term must be exercised by written notice delivered to Landlord 180 days before
the expiration of the initial term or, in the event of the exercise of the
option for an Additional Term, 180 days before the expiration of the then
existing Additional Term. If Tenant fails to timely exercise the option for an
Additional Term, then any and all option rights to subsequent Additional Terms
shall terminate.
 
THE. FELDMAN LAW FIRM LLP 0 HOUSTON, TX
  
        initials   initials

  

 
Page 1

--------------------------------------------------------------------------------

 
 
 (j)           "Minimum Guaranteed Rent": Tenant must pay to Landlord monthly a
minimum amount equal to at least THIRTY-SEVEN f-H0433*N-D kN-D NO11-06
037,-000.&20)130ti.ARS per month. Such Minimum Guaranteed Rent in the amount of
$ee-.150 is calculated without regard to the actual number of square feet in the
Demised Premises. 711.f, rOC9, —
 
(k)           "Base Rent": Base Rent shall be the greater of: (1) Minimum
Guaranteed Rent; or (2) the Adjusted Base Rent as calculated pursuant to Section
1.1(l). The Base Rent shall be adjusted each anniversary date of this lease
agreement, provided however, the Base Rate shall never be less than the Minimum
Guaranteed Rental. The Base Rent shall be due and payable rnonthly, in advance,
the first day of the month. The first monthly installment of Base Rent is due
and payable on or before the Commencement Date. If the Commencement Date is a
day other than the first day of a calendar month, then the Base Rent for that
month will be prorated on a daily basis. If the Termination Date is a day other
than the last day of a calendar month, then the Base Rent for that month will be
prorated on a daily basis.
 
(I)           "Adjusted Base Rent": Beginning on the first anniversary of the
Commencement Date, the Base Rent will be adjusted on each anniversary of the
Commencement Date (or nearest month-end for which data is published) (the
"Adjustment Date") to reflect increases in the Consumer Price Index for "All
Urban Consumers, U.S. City Average, All Items" issued by the Bureau of Labor
Statistics of the United States Department of Labor. The adjustments in the Base
Rent will be determined by multiplying the Minimum Guaranteed Rental by a
fraction, the numerator of which is the index number for the last month before
the adjustment and the denominator of which is the index number for the first
month of the first year of the Term. If the product is greater than the Minimum
Guaranteed Rent, Tenant will pay this greater amount as Base Rent until the next
rental adjustment. Base Rent will never be less than the Minimum Guaranteed
Rent. Landlord will notify Tenant of each adjustment to Base Rent no later than
sixty days after the Adjustment Date.
 
(m)           Permitted use: Tenant and Tenant's permitted sublessees and
assignees shall use and occupy the Demised Premises solely as a hospital,
surgical center and/or medical professional building. Tenant acknowledges that
the above specification of a "permitted use" means only that Landlord has no
objection to the specified use and does not include any representation or
warranty by Landlord as to whether or not such specified use complies with
applicable laws and/or requires special governmental permits. In this regard
Tenant acknowledges that this Section 1.1 (m) is subject to Article 3 and
Section 9.8 of this Lease.
 
1.2           Build-Out of the Demised Premises. Landlord has contributed ONE
HUNDRED FIFTY THOUSAND ($150,000.00) DOLLARS towards the construction of the
improvements on the Demised Premises. Tenant shall be responsible for all other
costs of the project and that Tenant has constructed the improvements at its
sole cost in accordance with the Plans attached as Exhibit "B".
 
THE. FELDMAN LAW FIRM LLP q HOUSTON, TX 
 
        initials   initials

 
 
Page 2

--------------------------------------------------------------------------------

 

All such improvements shall be considered either fixtures or real property and
none of such shall be removed from the Demised Premises at the end of the Lease.
 
ARTICLE 2
GRANTING CLAUSE
 
Landlord leases the Demised Premises to Tenant upon the terms and conditions set
forth in this Lease.
 
ARTICLE 3
DELIVERY OF PREMISES
 
This Article 3 is subject to any contrary requirements under applicable law;
however, by entering this lease agreement, Tenant admits and agrees that Tenant
was granted ample time and opportunity to inspect the Demised Premises and to
have qualified experts inspect the Demised Premises prior to the execution of
this Lease. Tenant agrees to and does hereby accept the Demised Premises,
including all improvements located on the Demised Premises, "AS IS" and "WHERE
IS", "WITH ALL FAULTS", with Tenant accepting all defects, if any; and Landlord
makes no warranty of any kind, express or implied, with respect to the Demised
Premises including the Build-Out of the Demised Premises, further, and without
limitation, Landlord makes no warranty as to the habitability, fitness or
suitability of the Demised Premises (including any Build-Out of the Demised
Premises) for a particular purpose nor as to the absence of any toxic or
otherwise hazardous substances. Also, Tenant acknowledges and agrees that
neither Landlord nor any of Landlord's representatives and agents (all of such
persons, including Landlord, being sometimes collectively referred to as
"Landlord Related Persons") have made or given any warranties, guaranties, or
representations of any kind whatsoever, whether oral or written, express or
implied; including without limitation, no express or implied warranties or
representations regarding the water, soil or geology of the Demised Premises,
the presence of or absence the of hazardous or toxic substances as such terms
are defined in federal, state or local laws, the status or effect of present
zoning or platting, if any, of the Demise Premises, or regarding the past or
present compliance of the Landlord with laws and regulations pertaining to
health, safety, design, construction, accessibility, land use, environmental
maters, pollution, or any laws pertaining to the handling, generating, treating,
storing, transporting or disposing of hazardous substances. It is further
recognized by the Tenant and Landlord that Tenant had the sole control over the
construction of the improvements on the Demised Premises.
 
ARTICLE 4
RENT
 
4.1         Rent accrues from the Commencement Date, and is payable to Landlord,
at Landlord's address.
 
4.2         Tenant must pay to Landlord Base Rent installments in the amounts
specified in Section 1.1(k) of this Lease. The first such monthly installment is
due and payable on or before the Commencement Date, and subsequent installments
are due and payable on or before the first day of each succeeding calendar month
during the lease term; provided that if the Commencement Date is a date other
than the first day of a calendar month, Tenant must pay on or before such date
as Base Rent for the balance of such calendar month a sum equal to that
proportion of the rent specified for the first full calendar month as herein
provided, which the number of days from the Commencement Date to the end of the
calendar month during which the Commencement Date falls bears to the total
number of days in such month.
 
THE. FELDMAN LAW FIRM LLP 0 HOUSTON, TX
 
     
 
        initials   initials


 
Page 3

--------------------------------------------------------------------------------

 
 
4.3         It is understood that the Base Rent is payable on or before the
first day of each calendar month (in accordance with Section 4.1 and Section 4.2
above) without offset or deduction of any nature. In the event any rent or other
amount owed to Landlord (including, without limitation, any amounts owed under
the terms of this Article 4 or under Article 6 below) is not received by
Landlord before the date which is 10 days after such amount's due date, for any
reason whatsoever, or if any payment for such an amount is by check which is
returned for insufficient funds, then in addition to the past due amount, Tenant
must pay to Landlord one of the following (the choice to be at the sole option
of the Landlord unless one of the choices is improper under applicable law, in
which event the other alternative will automatically be deemed to have been
selected): (a) a late charge in an amount equal to five (5%) percent of the rent
or other amount then due, in order to compensate Landlord for its administrative
and other overhead expenses; or (b) interest on the rent or other amount then
due at the maximum contractual rate which could legally be charged in the event
of a loan of such amount to Tenant (but in no event to exceed 1-1/2% per month),
such interest to accrue continuously on any unpaid balance during the period
commencing with the due date of such rent or other amount and terminating with
the date on which Tenant makes full payment of all amounts owing to Landlord at
the time of such payment. Any such late charge or interest payment is payable as
additional rent under this Lease and is payable immediately on demand. If any
payment for rent or other amount owed to Landlord (including, without
limitation, any amounts owed under the terms of this Article 4 or under Article
6 below) is by check which is returned for insufficient funds, Tenant must
immediately make the required payment to Landlord in good funds; moreover,
Tenant must also pay to Landlord all other amounts specified by the terms of
this Lease (including, without limitation, interest or other charges required
under the terms of this Article 4 or under Article 6 below), plus an additional
fee of $150.00 to compensate Landlord for its expense and effort in connection
with the dishonored check.
 
4.4         If Tenant fails in two consecutive months to make rent payments
within ten days after they are due, Landlord, in order to reduce its
administrative costs, may require, by giving written notice to Tenant (and in
addition to any late charge or interest accruing pursuant to Section 4.3 above,
as well as any other rights and remedies accruing pursuant to Article 22 below,
or any other provision of this Lease or at law), that Base Rents are to be paid
quarterly in advance instead of monthly and that all future rent payments are to
be made on or before the due date by cash, cashier's check or money order and
that the delivery of Tenant's personal or corporate check will no longer
constitute a payment of rent as provided in this Lease. Any acceptance of a
monthly rent payment or of a personal or corporate check thereafter by Landlord
cannot be construed as a subsequent waiver of such rights.
 
THE. FELDMAN LAW FIRM LLY 0 HOUSTON, TX
 
        initials   initials


 
Page 4

--------------------------------------------------------------------------------

 

ARTICLE 5
RECORDS AND FINANCIAL STATEMENTS
 
5.1         Tenant must, within ten (10) days after a request from Landlord {but
not more than once per calendar year), deliver to Landlord such records and
financial statements as are reasonably required by Landlord to verify the net
worth of Tenant and any guarantor of Tenant's obligations under this Lease
{including, without limitation, a balance sheet showing then-current net worth
of Tenant together with a profit and loss statement for the most current fiscal
year of Tenant). Such statements must be certified to be correct by an officer
of Tenant or an independent certified public accountant and must be prepared in
accordance with generally accepted accounting principles. In the event that
Tenant is a subsidiary comprising only the operations conducted at the Demised
Premises, Tenant must also provide such statements from the parent company or
larger business of which Tenant is a part. In the event that Tenant is an
individual, the financial statements must be prepared in accordance with
generally accepted accounting standards governing personal financial statements
and include all assets and liabilities of the individual, including the
operations conducted at the Demised Premises as well as all other business
activities. In lieu of financial statements, Landlord may request the
individual's most recent federal income tax return.
 
5.2         Landlord shall use reasonable good faith efforts to keep
confidential all records and financial statements supplied by Tenant; however,
Landlord has the right to reveal such information to mortgagees, prospective
purchasers and mortgagees (and agents in such regard) and to Landlord's own
managerial and administrative staff and consultants.
 
ARTICLE 6
TENANT'S RESPONSIBILITY FOR TAXES, OTHER REAL ESTATE CHARGES AND
INSURANCE EXPENSES
 
6.1         Tenant is liable for all taxes levied against personal property and
trade fixtures placed by Tenant in the Demised Premises. If any such taxes are
levied against Landlord or Landlord's property and if Landlord elects to pay the
same or if the assessed value of Landlord's property is increased by inclusion
of personal property and trade fixtures placed by Tenant in the Demised Premises
and Landlord elects to pay the taxes based on such increase, Tenant must pay
Landlord upon demand that part of such taxes for which Tenant is primarily
liable hereunder.
 
6.2         Tenant is also liable for all "real estate charges" {as defined
below) and "insurance expenses" (as defined below) related to the Demised
Premises or Landlord's ownership of the Demised Premises. Tenant's obligations
under this Section 6.2 will be prorated during any partial year (i.e., the first
year and the last year of the lease term). "Real estate charges" includes ad
valorem taxes; general and special assessments; costs incurred in monitoring and
disputing taxes, whether paid to an outside consultant or otherwise; parking
surcharges; any tax or excise on rents; any tax or charge for governmental
services (such as street maintenance or fire protection); and any tax or charge
which replaces any of such above described "real estate charges"; provided,
however, that "real estate charges" does not include any franchise, estate,
inheritance or general income tax. "Insurance expenses" includes all premiums
and other expenses incurred by Landlord for commercial liability insurance and
Special Form or similar property insurance (plus whatever endorsements or
special coverages which Landlord, in Landlord's sole discretion, may consider
appropriate).
 
THE. FELDMAN LAW FIRM LLP q HOUSTON, TX
 
        initials   initials



 
Page 5

--------------------------------------------------------------------------------

 
 
6.3        Landlord may, from time-to-time, make monthly or other periodic
charges based upon the estimated annual total of all real estate charges and
insurance expenses and direct that Tenant prepay monthly a pro-rata portion of
the prospective future payment (i.e., the prospective future payment divided by
the number of months before the prospective future payment will be due). Tenant
agrees that any such prepayment directed by Landlord is due and payable monthly
on the same day that Base Rent is due and is subject to adjustment at the end of
the year on the basis of the actual real estate charges and insurance expenses
for such year.
 
6.4        Tenant agrees that, as between Tenant and Landlord, Landlord has the
sole and absolute right to contest taxes levied against the Demised Premises
(other than taxes levied directly against Tenant's personal property within, or
sales made from, the Demised Premises). Therefore, Tenant, to the fullest extent
permitted by law, irrevocably waives any and all rights that Tenant may have to
receive from Landlord a copy of notices received by Landlord regarding the
appraisal or reappraisal, for tax purposes, of all or any portion of the Demised
Premises (including, without limitation, any rights set forth in 841.413 of the
Texas Property Tax Code, as such may be amended from time-to-time).
Additionally, Tenant, to the fullest extent permitted by law, hereby irrevocably
assigns to Landlord any and all rights of Tenant to protest or appeal any
governmental appraisal or reappraisal of the value of all or any portion of the
Demised Premises (including, without limitation, any rights set forth in 941.413
and 942.015 of the Texas Property Tax Code, as such may be amended from
time-to-time). Tenant agrees without reservation that it will not protest or
appeal any such appraisal or reappraisal before a governmental taxing authority
without the express written authorization of Landlord.
 
ARTICLE 7
CONSTRUCTION BY TENANT
 
7.1        Tenant may, at any time and from time-to-time during the term of this
Lease, erect, maintain, alter, remodel, reconstruct, rebuild, replace, and
remove buildings and other improvements on the premises, and correct and change
the contour of the premises, subject to the following:
 
 
a.
Tenant bears the cost of any such work.

 
b.
The Demised Premises must at all time be kept free of all mechanic's and
materialmen's liens.

 
c.
Landlord must be notified of the time for beginning and the general nature of
any such work, other than routine maintenance of the exiting building or
improvements, at the time the work begins.

 
d.
The conditions of Section 7.4 concerning Landlord's approving plans must be
followed.

 
7.2        Landlord must make reasonable efforts to cooperate with Tenant
concerning easements, dedications, zoning, and restrictions of the Demised
Premises, provided however, Tenant shall exclusively bear the costs and expenses
incurred by Landlord in taking such actions or providing such cooperation.
 
THE. FELDMAN LAW FIRM LIT 0 HOUSTON, TX
 
     
  
        initials   initials

 
 
Page 6

--------------------------------------------------------------------------------

 

7.3         [INTENTIONALLY OMITTED.'
 
7.4         The following rules govern Landlord's approving construction
additions, and alterations of the buildings or other improvements on the Demised
Premises:
 
a.           Written Approval Required. No building or improvement may be
constructed on the Demised Premises unless the plans, specifications, and
proposed location of the building or other improvement has received Landlord's
written approval and the building or other improvement complies with the
approved plans and specifications and proposed location. No material addition to
or alteration of any building or structure erected on the Demised Premises may
be begun until plans and specifications covering the exterior of the proposed
addition or alteration have been first submitted to and approved by the
Landlord.
 
b.           Submission of Plans. Tenant must, at its own expense, engage a
licensed architect or engineer to prepare plans and specifications for
constructing a surgical center and medical professional building or additions or
alterations to buildings that require Landlord's approval under subparagraph a
above. Tenant must submit three (3) copies of detailed working drawings, plans,
and specifications for construction and or alterations to buildings or
improvements for any such projects for Landlord's approval before the project
begins.
 
c.           Landlord's Approval. Landlord will promptly review and approve all
plans submitted under subparagraph b above or note in writing any required
changes that must be made to plans. Any required changes must be made and
resubmitted to Landlord.
 
d.           Effect of Approval. Landlord's approval of any plans applies only
to the conformity of the plans to the general architectural plan for the Demised
Premises and does not constitute approval of the architectural or engineering
design, and Landlord, by approving the plans and specifications, assumes no
liability or responsibility for the architectural or engineering design or for
any defect in any building or improvement constructed from the plans or
specifications.
 
7.5         Any buildings, improvements, additions, alterations, and fixtures
constructed, placed or maintained on the Demised Premises during the term of the
Lease are considered part of the real property of the Demised Premises and must
remain on the Demised Premises and become the property of the Landlord when the
Lease terminates. Further, all plans and specifications for constructing a
surgical center and medical professional building or additions or alterations,
to buildings (including detailed working drawings, plans, and specifications for
construction and or alterations to buildings or improvements) prepared at the
direction of Tenant for the Demised Premises shall be the property of the
Landlord.
 
7.6         All construction work done by Tenant within the Demised Premises
must be performed in a good and workmanlike manner and in compliance with all
governmental requirements. Tenant agrees to indemnify Landlord and hold Landlord
harmless against any loss, liability or damage resulting from such work, and
Tenant must, if requested by Landlord, furnish a bond or other security
satisfactory to Landlord against any such loss, liability or damage.
 
THE. FELDMAN LAW FIRM LLP Q HOUSTON, TX
 
        initials   initials

 
 
Page 7

--------------------------------------------------------------------------------

 

7.7         In the event Tenant uses a general contractor to perform
construction work within the Demised Premises, Tenant must, prior to the
commencement of such work, require such general contractor to execute and record
a Bond to Pay Claims (the "Bond") in accordance with Chapter 53, Subchapter I of
the Texas Property Code, as such may be amended, superseded or replaced from
time-to-time, and must deliver a copy of the recorded Bond to Landlord. The
delivery of the Bond within the time period set forth above is a condition
precedent to Tenant's ability to enter on and begin its construction work at the
Demised Premises and, if applicable, to any reimbursement from Landlord for the
cost of its construction work.
 
ARTICLE 8
ENCUMBRANCE OF LEASEHOLD ESTATE
 
Tenant may not, at any time and from time-to-time, encumber the leasehold
interest, by deed of trust mortgage, or other security instrument without
obtaining the Landlord's consent, but no such encumbrance constitutes a lien on
Landlord's fee title. The indebtedness secured by the encumbrance will at all
times be and remain inferior and subordinate to all conditions, covenants, and
obligations of this Lease and all of Landlord's rights under this Lease.
 
ARTICLE 9
USE AND CARE OF DEMISED PREMISES
 
9.1         Tenant must commence business operations in the Demised Premises on
or immediately after the Commencement Date and must operate its business in an
efficient, high class and reputable manner. Tenant must not at any time leave
the Demised Premises vacant, but must in good faith continuously throughout the
term of this Lease conduct and carry on in the entire Demised Premises the type
of business for which the Demised Premises is leased. Tenant agrees that if
Tenant fails to operate its business on the Demised Premises or deserts or
vacates the Demised Premises, then Tenant must pay monthly at the same time Base
Rent is due.
 
9.2         The Demised Premises may be used only for the purpose or purposes
specified in Section 1.1 (m) above, and only under the trade name specified in
Section 1.1 (e) above (or, if Section 1.1(e) is not filled in, any trade name
approved in advance in writing by Landlord), and for no other purpose and under
no other trade name.
 
9.3         Tenant must not, without Landlord's prior written consent, keep
anything within the Demised Premises or use the Demised Premises for any purpose
which creates a risk of toxic or otherwise hazardous substances or which
increases the insurance premium cost or invalidates any insurance policy carried
on the Demised Premises or other parts of the Demised Premises. Tenant must
comply with all regulations and requirements of applicable health and safety
authorities for the disposal of medical wastes. Tenant must arrange for regular
and frequent disposal of such medical wastes. All property kept, stored or
maintained within the Demised Premises by Tenant is at Tenant's sole risk.
Tenant indemnifies Landlord and holds Landlord harmless from and against any and
all liability, liens, claims, demands, damages, expenses, fees, costs, fines,
penalties, suits, proceedings, actions and causes of action (including without
limitation all attorneys' fees and expenses) arising out of or relating to,
directly or indirectly, any violation or alleged violation by Tenant of any law,
rule, regulation, order or determination of any government authority pertaining
to health or the environment relating to the Demised Premises ("Environmental
Laws"), now existing or hereafter arising, except for violations of
Environmental Laws caused by Landlord. This indemnification survives the
expiration or termination of this Lease. Tenant must immediately notify Landlord
if Tenant suspects, discovers or receives notice with Landlord in identifying
and investigating any such violation or suspected violation. Tenant further
agrees to abide by the terms of any and all protocols, procedures and agreements
of which Landlord gives Tenant written notice and which address the detection,
management or remediation of environmental or health hazards at the Demised
Premises.
 
THE. FELDMAN LAW FIRM LLP q HOUSTON, TX
 
        initials   initials

 

 
Page 8

--------------------------------------------------------------------------------

 
 
9.4         Tenant is responsible for keeping the Demised Premises secure and
the expenditures related thereto (to at least be generally in keeping with
similar Demised Premises within the same geographical area as the Demised
Premises). TENANT ACKNOWLEDGES AND AGREES THAT LANDLORD MAKES NO REPRESENTATION
OR WARRANTY REGARDING THE SECURITY OF THE DEMISED PREMISES OR THE MANNER OR
ADEQUACY OF SECURITY SERVICES TO BE PROVIDED BY TENANT.
 
9.5         Tenant must not permit any objectionable or unpleasant noises or
odors to emanate from the Demised Premises; nor place or permit any radio,
television, loudspeaker or amplifier on the roof or outside the building or the
Demised Premises or where the same can be seen or heard from outside the
building nor place any antenna, equipment, awning, fixture or other projection
on the exterior of or above the Demised Premises; nor take any other action
which would constitute a nuisance or would disturb the peace; nor permit any
unlawful or immoral practice to be carried on or committed on the Demised
Premises; nor do anything which would tend to injure the reputation of the
Demised Premises. In the event Tenant uses all or any portion of the Demised
Premises for food preparation, Tenant must comply with all regulations and
requirements of applicable health and safety authorities, including, if required
by such authorities, installing an adequate grease trap (or verifying that the
existing grease trap, if there is one, is adequate). Tenant must arrange for
regular and frequent cleaning of any such grease trap so as to fully and
completely prevent any overflow of the grease trap.
 
9.6         Tenant must take good care of the Demised Premises and keep the
Demised Premises free from waste at all times. Tenant must not overload the
floors in the Demised Premises, nor deface or injure the Demised Premises.
Tenant at all times must keep the Demised Premises neat, clean and free from
dirt and rubbish; must take care that dirt, refuse, and garbage from or
connected with the Demised Premises does not collect on the sidewalks, service
ways and loading areas adjacent to or serving the Demised Premises or any other
portion of the Demised Premises; and must keep the sidewalks, service ways and
loading areas adjacent to or serving the Demised Premises free from ice and
snow. Tenant must store all trash and garbage within the Demised Premises and
deposit it in the trash dumpster or other container designated for such type of
trash and garbage. Tenant will arrange for the regular pick-up of such trash and
garbage, as well as medical waste, at Tenant's sole cost and expense. Tenant
must not operate an incinerator or burn trash or garbage within the Demised
Premises.
 
9.7         Tenant must include the address and identity of its business
activities in the Demised Premises in all advertisements made by Tenant in which
the address and identity of any similar local business activity of Tenant is
mentioned.
 
THE. FELDMAN LAW FIRM LLP q HOUSTON, TX
 
        initials   initials

 

 
Page 9

--------------------------------------------------------------------------------

 
 
9.8         Tenant must procure at its sole expense any permits and licenses
required for the transaction of business in the Demised Premises and otherwise
comply with all applicable laws, ordinances and governmental regulations. In
addition, if the nature of Tenant's business makes it advisable for Tenant to
take any extra precautions {for example, in the case of a business which is
affected by so-called "dram shop" laws, Tenant's compliance with all "dram shop"
educational programs and procedures), Tenant must take all such extra
precautions. At Landlord's request, Tenant must deliver to Landlord copies of
all such permits and licenses and proof of Tenant's compliance with all such
laws, ordinances, governmental regulations and extra precautions.
 
ARTICLE 10
MAINTENANCE AND REPAIR OF DEMISED PREMISES
 
10.1       At all times during the term of the Lease, Tenant must keep and
maintain all buildings (including foundation, exterior walls, and roof) and
improvements in good state of appearance and repair at Tenant's sole cost and
expenses. The provisions of the first sentence of this Section 10.1 are
expressly recognized to be subject to the provisions of Article 3, Article
17  and Article 18 of this Lease. Tenant must keep the Demised Premises in good,
clean and habitable condition and must at its sole cost and expense keep the
Demised Premises free of insects, rodents, vermin and other pests and make all
needed repairs and replacements, including replacement of cracked or broken
glass; except for repairs and replacements required under the provisions of
Article 17 and Article 18. Without limiting the coverage of the previous
sentence, it is understood that Tenant's responsibilities therein include the
repair and replacement of all lighting, heating and air conditioning, plumbing
and other electrical, mechanical and electromotive installation, equipment and
fixtures and also include all utility repairs in ducts, conduits, pipes and
wiring, and any sewer stoppage located in any lines which exclusively serve the
Demised Premises, regardless of when or how the defect or other cause for repair
or replacement occurred or became apparent. if any repairs required to be made
by Tenant hereunder are not made within ten days after written notice delivered
to Tenant by Landlord or, in the case of a situation which by its nature
requires an immediate response or a response within less than ten (10) days,
Landlord may at its option make such repairs without liability to Tenant for any
loss or damage which may result to its business by reason of such repairs; and
Tenant must pay to Landlord upon demand, as additional rent hereunder, the cost
of such repairs plus interest at the maximum contractual rate which could
legally be charged in the event of a loan of such payment to Tenant (but in no
event to exceed 1-112% per month), such interest to accrue continuously from the
date of payment by Landlord until repayment by Tenant. At the expiration of this
Lease, Tenant must surrender the Demised Premises in good condition, excepting
reasonable wear and tear and losses required to be restored under Article 17 and
Article 18 of this Lease.
 
ARTICLE 11
[INTENTIONALLY OMITTED]
 
ARTICLE 12
LANDLORD'S RIGHT OF ACCESS
 
12.1      Landlord is entitled to enter upon the Demised Premises at any time
for the purpose of inspecting the same, or of showing the Demised Premises to
prospective purchasers, tenants or lenders, or of making repairs to the Demised
Premises, or of making repairs, alterations or additions to (a) adjacent
premises, or (b) the building systems serving the building within which the
Demised Premises are located or serving any other tenant premises within such
building.
 
THE. FELDMAN LAW FIRM UP q HOUSTON, TX
 
        initials   initials

 

 
Page 10

--------------------------------------------------------------------------------

 
 
12.2       Tenant will permit Landlord to place and maintain "For Rent" or "For
Lease" signs on the Demised Premises during the last 180 days of the lease term,
it being understood that such signs in no way affect Tenant's obligations
pursuant to Section 13.1 or any other provision of this Lease.
 
ARTICLE 13
SIGNS; STORE FRONTS
 
13.1       Tenant agrees to install first-class signage on the Demised Premises,
acceptable to Landlord in its sole discretion, on or prior to the Commencement
Date and to maintain such signage during the term of this Lease. Tenant agrees
that if Tenant fails to install or maintain such sign as required in this
Section 13.1, then Tenant must pay monthly at the same time Base Rent is due, as
liquidated damages (it being understood and agreed that actual damages would be
very difficult to assess, but such liquidated damages are a fair estimate of the
actual damages), an amount equal to fifteen percent (15%) of the Base Rent
payable for the month (or months) in which Tenant does not have the required
signage, or does not have well maintained signage, on the Demised Premises. The
liquidated damages described above do not and cannot be deemed to limit
Landlord's rights under Article 22 of this Lease.
 
13.2       Tenant must not, without Landlord's prior written consent (a) make
any changes to the building front, or (b) install any exterior signs, windows or
door lettering, placards, or advertising media of any type, lighting,
decorations, paintings, awnings, canopies or the like, or (c) erect or install
any interior signs, window or door lettering, placards, decorations or
advertising media of any type within three (3) feet of any exterior storefront,
window, or wall. All signs, lettering, placards, banners, portable signs,
decorations and advertising media (including the sign required by Section 13.1
above) must conform in all respects to the sign criteria established by Landlord
for the Demised Premises from time-to-time in the exercise of its sole
discretion. All signage (including, without limitation, the signage required
bySection 13.1 above) is subject to Landlord's requirements as to construction,
method of attachment, size, shape, height, lighting, color and general
appearance. Tenant must keep all signs in good condition and in proper operating
order at all times.
 
ARTICLE 14
UTILITIES
 
14.1.      Tenant must promptly pay all charges for electricity, water, gas,
telephone service, trash removal, sewer service and other utilities furnished to
the Demised Premises. Landlord may, if it so elects, furnish one or more utility
services to Tenant, and in such event Tenant must purchase the use of such
services as are tendered by Landlord, and must pay on demand as additional rent
the rates established therefor by Landlord which cannot exceed the rates which
would be charged for the same services if furnished directly by the local public
utility companies. Landlord may at any time discontinue furnishing any such
service without obligation to Tenant other than to connect the Demised Premises
to the public utility, if any, furnishing such service. In addition, if certain
utilities are furnished to the Demised Premises in common with other premises,
then Landlord may (a) estimate the amount used by each tenant and bill each
tenant accordingly, or (b) install, at Tenant's expense, a sub-meter, in which
event Landlord will bill each tenant for the amount used according to that
tenant's submeter. Any amounts Landlord bills to Tenant under the terms of this
Section 14.1 will be considered additional rent and will be due within thirty
(30) days after the date upon which Landlord delivers such bill to Tenant.
 
THE. FELDMAN LAW FIRM LLP C7 HOUSTON, TX
 
        initials   initials

 
 
Page 11

--------------------------------------------------------------------------------

 
 
14.2       Landlord is not liable for any interruption whatsoever in utility
services.
 
ARTICLE 15
INSURANCE COVERAGES
 
15.1       Tenant must, at Tenant's sole cost and expense, procure and maintain
the insurance described below in accordance with the requirements set forth
below:
 
a.               The minimum insurance coverages are as follows:
 
(i)            Property insurance (the "Tenant's Property Insurance") which
covers: (a) the Demised Premises for damages to the Demised Premises in the
amount of $3 million for comprehensive (property) damages; (b) all of Tenant's
personal property in, on, at, or about the Demised Premises, including, without
limitation, Tenant's furniture, trade fixtures, equipment, inventory, and
merchandise (collectively, "Tenant's Personal Property"); and (c) all
improvements to the Demised Premises. Tenant's Property Insurance must be
written on the broadest available "special form", policy form; must include an
agreed-amount endorsement for no less than one hundred percent (100%) of the
full replacement cost of the Tenant's Personal Property (new, without deduction
for depreciation), the Demised Premises and improvements to the Demised
Premises; must be written in amounts of coverage that meet any coinsurance
requirements of the policy or policies; must include vandalism and malicious
mischief coverage and sprinkler coverage; and must name Landlord as an "insured
as its interest may appear."
 
(ii)           Commercial general liability insurance ( "Tenant's Liability
Insurance") written on an "occurrence" policy form, covering Bodily Injury,
Property Damage, and Personal Injury (all as defined in Section 16.2 below),
arising out of or relating, directly or indirectly, to Tenant's business
operations, conduct, assumed liabilities, or use or occupancy of the Demised
Premises. Tenant's Liability Insurance must include the broadest available form
of contractual liability coverage. It is the intent of Landlord and Tenant that
Tenant's contractual liability coverage will provide coverage to the maximum
extent possible of Tenant's indemnification obligations under this Lease. The
minimum acceptable limits for Tenant's Liability Insurance are $2,000,000 per
occurrence. Tenant must cause the Landlord Parties (as defined in Section
16.2 below) to be named as "additional insureds" by endorsement satisfactory in
form and substance to Landlord.
 
(iii)          Workers' Compensation Insurance and Employer's Liability
Insurance. The minimum acceptable limits for the Worker's Compensation Insurance
are as set forth in the applicable statutes of the State of Texas and for the
Employer's Liability Insurance are $500,000 per each accident, $500,000 disease
per employee, and $500,000 disease policy limit. All such policies must contain
waivers of subrogation in favor of Landlord.
 
THE, FELDMAN LAW FIRM LLP q HOUSTON, TX
  
        initials   initials


 
Page 12

--------------------------------------------------------------------------------

 
 
(iv)         At all times during which construction work is being performed by
or on behalf of Tenant at the Demised Premises, Tenant must maintain "Builder's
Risk" insurance, covering the full replacement value of all such work being
performed, naming Landlord as an "insured as its interest may appear," and being
written in amounts of coverage that meet any coinsurance requirements of the
policy or policies.
 
b.            The insurance requirements set forth in Section 15.1 (a) are
independent of Tenant's waiver, indemnification, and other obligations under
this Lease and cannot be construed or interpreted in any way to restrict, limit,
or modify Tenant's waiver, indemnifications, and other obligations or to limit
in any way Tenant's liability under this Lease. In addition to the requirements
set forth in Section 15.1 (a), each insurance company issuing one or more of
policies of insurance Tenant is required to carry under this Article 15 must
have a rating of no less than ANIII in the current Best's Insurance Guide or A-
in the current Standard and Poor Insurance Solvency Review and must be admitted
to engage in the business of insurance in the State of Texas. The insurance
Tenant is required to carry under this Lease must be primary insurance for all
claims under such insurance and must provide that any insurance carried by the
Landlord Parties is strictly excess, secondary, and noncontributing with any
insurance carried by Tenant. The insurance Tenant is required to carry under
this Lease must provide that it cannot be canceled, not renewed, or be subject
to a change in coverage or limits of coverage except after thirty (30) days'
prior written notice to Landlord and Landlord's lenders. Tenant is permitted to
provide its insurance through a blanket policy as long as Tenant, at Tenant's
sole cost and expense, procures a "per location" endorsement, or an equivalent
reasonably acceptable to Landlord.
 
c.            Tenant must deliver to Landlord adequate proof that Tenant is
carrying the type and amount of insurance coverage required by this Lease before
Tenant enters onto the Demised Premises and at any time (but no more than twice
per year) upon request from Landlord. Additionally, Tenant must deliver to
Landlord, no less than thirty (30) days before the expiration date of any
policy, adequate proof that Tenant has obtained renewal or replacement coverage
for at least one (1) year immediately following such expiration. While the
following checklist does not override the requirements of the preceding
sentences, it is intended to give Tenant a preliminary checklist of the
insurance documentation Landlord requires:
 
n
ACORD Form 27 "Evidence of Insurance" (for Property Insurance, Builder's Risk
Insurance, Commercial General Liability Insurance, Worker's Compensation
Insurance, and Employers' Liability Insurance).

n
Copies of all additional insured endorsements (which must be on ISO Form 2026 or
an ISO form which replaces such form).

n
Copies of all loss payee endorsements.

n
Copies of all mortgagee clauses.

n
Copies of all waivers of subrogation.

 
THE. FELDMAN LAW FIRM LLP ID HOUSTON, TX
 
               
initials
 
initials



 
Page 13

--------------------------------------------------------------------------------

 
 
ARTICLE 16
WAIVER OF LIABILITY; WAIVER OF SUBROGATION


16.1 To the fullest extent permitted by law, Tenant hereby indemnifies and holds
the Landlord Parties (as defined in Section 16.2 below) harmless from and
against all Claims (as defined in Section 16.2 below) arising from (i) any
Personal Injury, Bodily Injury, or Property Damage (all as defined in Section
16.2 below) whatsoever in the Demised Premises, and (ii) any Bodily Injury to
any employee of any Tenant Party (as defined in Section 16.2 below) arising out
of and in the course of such employee's employment (the matters set forth in
"(i)" and "(ii)" above are referred to in this Lease collectively as the
"Matters Indemnified by Tenant" and individually as a "Matter Indemnified by
Tenant"). To the fullest extent permitted by law, Tenant, on behalf of all
Tenant Parties, waives any and all Claims against the Landlord Parties arising
from (i) any of the Matters Indemnified by Tenant, and (ii) any loss or damage
to property of a Tenant Party located in the Demised Premises by casualty, theft
or otherwise. Tenant, at Tenant's expense, must assume on behalf of the Landlord
Parties and conduct with due diligence and in good faith the defense of any
Matter Indemnified by Tenant. The defense must be by counsel satisfactory to
Landlord, but Landlord agrees not to unreasonably withhold or delay its approval
of such counsel. Landlord further agrees to cooperate in Tenant's defense of any
action or proceeding brought by a person or entity in connection with any Matter
Indemnified by Tenant. Any final settlement by Tenant of any action or
proceeding in connection with any Matter Indemnified by Tenant must be approved
by Landlord, which approval may not be unreasonably withheld or delayed. Each
Landlord Party has the right, at its option, to be represented by advisory
counsel of its own selection and at its own expense. In the event of failure by
Tenant to fully perform in accordance with this indemnification, each Landlord
Party, at its option, and without relieving Tenant of its obligations under this
Section may so perform, but Tenant must reimburse such Landlord Party for all
costs and expenses so incurred, together with interest at the maximum
contractual rate permitted at law. Tenant's obligations under this Section 16.1
are not and cannot be deemed to be limited to damages, compensation or benefits
payable under insurance policies, worker's compensation acts, disability benefit
acts or other employees' benefit acts.
 
16.2 The following terms have the following definitions:
 
"Bodily Injury," "Personal Injury," and "Property Damage" have the same meanings
as in the standard form of commercial general liability insurance policy.
 
"Claims" means any and all liabilities, claims, damages (including,
consequential damages), losses, penalties, demands, causes of action (whether in
tort or contract, in law or at equity, or otherwise), suits judgments,
disbursements, charges, assessments, and expenses (including attorneys' and
experts' fees and expenses) incurred in investigating, defending, or prosecuting
any litigation, claim, proceeding, or cause of action (whether in tort or
contract, in law or at equity, or otherwise).
 
"Landlord Parties" means (a) Landlord, Landlord's partners, affiliated companies
of Landlord or of any partner of Landlord,(b) Landlord's lenders, and (c) as to
each of the persons or entities listed in "(a)" and "(b)" above, the following
persons or entities: such person or entity's partners, partners of their
partners, and any successors, assigns, heirs, personal representatives,
devisees, agents, stockholders, officers, directors, employees, and affiliates.
"Landlord Party" means any one of the Landlord Parties.
 
THE, FELDMAN LAW FIRM LLP El HOUSTON, TX

         
initials
 
initials

 
 
Page 14

--------------------------------------------------------------------------------

 
 
"Tenant Parties" means (a) Tenant itself, (b) any contractor of Tenant, (c) the
employees of Tenant or of any contractor of Tenant, (d) any person that Tenant
or any contractor of Tenant's controls or exercises control over, (e) any
invitee of Tenant, (f) any licensee of Tenant, (g) subtenants of Tenant, (h) as
to each of the persons or entities listed in "(a)" through and including "(g)"
above, the following persons: such person or entity's partners, partners of
their partners, and all successors, assigns, heirs, personal representatives,
devisees, agents, stockholders, officers, directors, employees, and affiliates
of such parties. "Tenant Party" means any one of the Tenant Parties.
 
16.3 EXCEPT AS SET FORTH IN THE NEXT-SUCCEEDING SENTENCE, THE INDEMNITIES AND
WAIVERS CONTAINED IN SECTION 16.1 APPLY REGARDLESS OF THE ACTIVE OR PASSIVE
NEGLIGENCE OR SOLE, JOINT, CONCURRENT, OR COMPARATIVE NEGLIGENCE OF THE LANDLORD
PARTIES AND REGARDLESS OF WHETHER LIABILITY WITHOUT FAULT OR STRICT LIABILITY IS
IMPOSED OR SOUGHT TO BE IMPOSED ON ANY OF THE LANDLORD PARTIES. IF THE FINAL
JUDGMENT OF A COURT OF COMPETENT JURISDICTION ESTABLISHES, UNDER THE PRINCIPLES
OF COMPARATIVE NEGLIGENCE IN THE STATE OF TEXAS, THAT THE GROSS NEGLIGENCE OR
WILFUL MISCONDUCT OF A LANDLORD PARTY PROXIMATELY CAUSED A PERCENTAGE OF THE
DAMAGE SUFFERED BY A THIRD PARTY, THEN, AS TO SUCH PERCENTAGE ONLY, THE
INDEMNITIES AND WAIVERS CONTAINED IN SECTION 16.1 WILL NOT APPLY TO SUCH
LANDLORD PARTY, BUT WILL APPLY TO ANY DAMAGE IN EXCESS OF SUCH PERCENTAGE AND TO
ALL OF THE OTHER LANDLORD PARTIES.
 
16.4 Tenant hereby releases the Landlord from any and all liability or
responsibility to the Tenant, or to any other party claiming through or under
Tenant by way of subrogation or otherwise, for any loss or damage to property
caused by a casualty which is insurable under standard "all risk" or "special
form" or similar property insurance and agree to obtain an endorsement to that
effect in their respective "all risk" or "special form" or similar property
insurance policies; provided, however, that this waiver and agreement is
applicable only with respect to a loss or damage occurring during the time when
"all risk" or "special form" or similar property insurance policies which are
readily available in the marketplace contain a clause or permit an endorsement
to the effect that any such release does not adversely affect or impair the
policy or the right of the insured party to receive proceeds under the policy;
provided, further, that this release is not applicable to the portion of any
damage which is not reimbursed by the damaged party's insurer because of the
"deductible" in the damaged party's insurance coverage or otherwise. The release
specified in this Section 16.4 is cumulative with any releases or exculpations
which may be contained in other provisions of this Lease.
 
ARTICLE 17
DAMAGES BY CASUALTY
 
17.1 Tenant must give immediate written notice to the Landlord of any damage
caused to the Demised Premises by fire or other casualty.
 
17.2 In the event that the Demised Premises are damaged or destroyed by fire or
any other casualty, regardless of the extent of the damage or destruction,
Landlord agrees to deliver to Tenant, within ninety (90) days after Tenant
delivers to Landlord the written notice required by the terms of Section 17.1
above, a realistic construction schedule, prepared by a reputable general
contractor acceptable to Landlord, setting forth such general contractor's
estimated time periods to substantially complete the repair and reconstruction.
Thereafter, within six (6) months of the date of the damage or destruction,
Landlord must begin the repair, replacement, or reconstruction of the damaged or
destroyed building or improvement and pursue the repair, reconstruction or
replacement with reasonable diligence so as to restore the building to
substantially the same condition it was in before the casualty.
 
THE. FELDMAN LAW FIRM LLP CI HOUSTON, TX

         
initials
 
initials

 
 
Page 15

--------------------------------------------------------------------------------

 
 
17.3 In the event the Demised Premises are damaged or destroyed by fire or other
casualty, and the holder of any mortgage, deed of trust or other lien senior to
this Lease elects under the terms of its security documents to apply all or any
portion of the insurance proceeds to the reduction of Landlord's indebtedness,
then Landlord may terminate this Lease within sixty (60) days after Landlord
delivers the Construction Schedule to Tenant. Any termination under this Section
17.3 will be effective on the date such notice is delivered to Tenant. If
Landlord fails to terminate this Lease in the manner set forth above, then
Landlord will be deemed to have waived the termination right under this Section
17.3.
 
17.4 Tenant agrees that during any period of reconstruction or repair of the
Demised Premises, it will continue the operation of its business within the
Demised Premises to the extent practicable. During the period from the
occurrence of any casualty at the Demised Premises until Landlord's required
repairs are completed, the Base Rent will be reduced to such extent as may be
fair and reasonable under the circumstances; however, there will be no abatement
of the other charges provided for in this Lease.
 
ARTICLE 18
EMINENT DOMAIN
 
18.1 If more than thirty (30%) percent of the floor area of the Demised Premises
should be taken for any public or quasi-public use under any governmental law,
ordinance or regulation or by right of eminent domain or by private purchase in
lieu thereof, this Lease will terminate, effective on the date physical
possession is taken by the condemning authority.
 
18.2 If less than thirty percent (30%) of the floor area of the Demised Premises
should be taken as aforesaid, this Lease will not terminate; however, the Base
Rent payable hereunder during the unexpired portion of this Lease will be
reduced in proportion to the area taken, effective on the date physical
possession is taken by the condemning authority. Following such partial taking,
Landlord must make all necessary repairs or alterations to the remaining Demised
Premises.
 
18.3 All compensation awarded for any taking (or the proceeds of private sale in
lieu thereof) of the Demised Premises is the property of Landlord, and Tenant
hereby assigns its interest in any such award to Landlord; provided, however,
Landlord has no interest in any award made to Tenant for Tenant's moving and
relocation expenses or for the loss of Tenant's fixtures and other tangible
personal property if a separate award for such items is made to Tenant, as long
as such separate award does not reduce the amount of the award that would
otherwise be awarded to Landlord.
 
THE. FELDMAN LAW FIRM LLP 0 HOUSTON, TX
 
               
initials
 
initials

 
 
Page 16

--------------------------------------------------------------------------------

 
 
ARTICLE 19
ASSIGNMENT AND SUBLETTING


19.1 Tenant is not permitted to assign or in any manner transfer this Lease or
any estate or interest therein, or sublet the Demised Premises or any part
thereof, or grant any license, concession or other right of occupancy of any
portion of the Demised Premises without the prior written consent of Landlord.
Landlord agrees that it will not withhold consent in a wholly unreasonable and
arbitrary manner (as further explained in Section 28.4 of this Lease); however,
in determining whether or not to grant its consent, Landlord is entitled to take
into consideration factors such as the experience, reputation and financial
condition of the proposed transferee, and the then-current market conditions
(including market rents). In addition, Landlord is entitled to charge Tenant a
reasonable fee for processing Tenant's request. Consent by Landlord to one or
more assignments or sublettings does not operate as a waiver of Landlord's
rights as to any subsequent assignments and sublettings.
 
19.2 If Tenant is a corporation, partnership or other entity and if at any time
during the term of this Lease the person or persons who own a majority of either
the outstanding voting rights or the outstanding ownership interests of Tenant
at the time of the execution of this Lease cease to own a majority of such
voting rights or ownership interests or otherwise lose control (except as a
result of transfers by devise or descent), then such loss of a majority of such
voting rights or ownership interests or control will be deemed to be an
assignment of this Lease by Tenant and, therefore, subject in all respects to
the provisions of Section 19.1 above.
 
19.3 Any assignee or sublessee of an interest in and to this Lease will be
deemed, by acceptance of such assignment or sublease or by taking actual or
constructive possession of the Demised Premises, to have assumed all of the
obligations set forth in or arising under this Lease. Such assumption will be
effective as of the earlier of the date of such assignment or sublease or the
date on which the assignee or sublessee obtains possession of any portion of the
Demised Premises.
 
19.4 Notwithstanding any assignment or subletting, Tenant and any guarantor of
Tenant's obligations under this Lease will at all times remain fully responsible
and liable for the payment of the rent herein specified and for compliance with
all of its other obligations under this Lease (even if future assignments and
sublettings occur subsequent to the assignment or subletting by Tenant, and
regardless of whether or not Tenant's approval has been obtained for such future
assignments and sublettings). Moreover, in the event that the rent due and
payable by a sublessee (or a combination of the rent payable under such sublease
plus any bonus or other consideration therefor or incident thereto) exceeds the
rent payable under this Lease, or if with respect to a permitted assignment,
permitted license or other transfer by Tenant permitted by Landlord, the
consideration payable to Tenant by the assignee, licensee or other transferee
exceeds the rent payable under this lease, then Tenant is bound and obligated to
pay Landlord all such excess rent and other excess consideration within ten (10)
days following receipt thereof by Tenant from such sublessee, assignee, licensee
or other transferee, as the case may be. Finally, in the event of an assignment
or subletting, it is understood and agreed that Tenant will receive all rents
paid to Tenant by an assignee or sublessee in trust for Landlord, to be
forwarded immediately to Landlord without offset or reduction of any kind; and
upon election by Landlord such assignee or sublessee must pay all rents directly
to Landlord as specified in Article 4 of this Lease (to be applied as a credit
and offset to Tenant's rent obligation).
 
THE. FELDMAN LAW FIRM LLP 0 HOUSTON, TX
 
                  
initials
 
initials

 
 
Page 17

--------------------------------------------------------------------------------

 


19.5 Tenant is not permitted to mortgage, pledge or otherwise encumber its
interest in this Lease or in the Demised Premises except as provided in Article
8.
 
19.6 Landlord, in its sole discretion, may transfer or assign in whole or part
its interest in this Lease and in the building containing the Demised Premises.
In the event of the transfer and assignment by Landlord of its interest in this
Lease and in the building containing the Demised Premises to a person expressly
assuming Landlord's obligations under this Lease, Landlord will thereby be
released from any further obligations hereunder, and Tenant agrees to look
solely to such successor-in-interest of Landlord for performance of such
obligations. Any security given by Tenant to secure performance of Tenant's
obligations hereunder may be assigned and transferred by Landlord to such
successor-in-interest and Landlord will thereby be discharged of any further
obligation relating thereto.
 
ARTICLE 20
SUBORDINATION; ATTORNMENT; ESTOPPELS
 
20.1 Tenant accepts this Lease subject and subordinate to any mortgage, deed of
trust or other lien presently existing or hereafter placed upon the Demised
Premises or any portion of the Demised Premises which includes the Demised
Premises, and to any renewals and extensions thereof. Tenant agrees that any
mortgagee has the right at any time to subordinate its mortgage, deed of trust
or other lien to this Lease; provided, however, notwithstanding that this Lease
may be (or be made to be) superior to a mortgage, deed of trustor other lien,
the mortgagee will not be liable for prepaid rents, security deposits and claims
accruing during Landlord's ownership; further provided that the provisions of a
mortgage, deed of trust or other lien relative to the rights of the mortgagee
with respect to proceeds arising from an eminent domain taking (including a
voluntary conveyance by Landlord) and provisions relative to proceeds arising
from insurance payable by reason of damage to or destruction of the Demised
Premises will be prior and superior to any contrary provisions contained in this
instrument with respect to the payment or usage thereof. Landlord is hereby
irrevocably vested with full power and authority to subordinate this Lease to
any mortgage, deed of trust or other lien hereafter placed upon the Demised
Premises, and Tenant agrees upon demand to execute such further instruments
subordinating this Lease as Landlord may request; provided, however, that upon
Tenant's written request and notice to Landlord, Landlord must use good faith
efforts to obtain from any such mortgagee a written agreement that after a
foreclosure (or a deed in lieu of foreclosure) the rights of Tenant will remain
in full force and effect during the term of this Lease so long as Tenant
recognizes and performs all of the covenants and conditions of this Lease.
 
20.2 At any time when the holder of an outstanding mortgage, deed of trust or
other lien covering Landlord's interest in the Demised Premises has given Tenant
written notice of its interest in this Lease, Tenant may not exercise any
remedies for default by Landlord hereunder unless and until the holder of the
indebtedness secured by such mortgage, deed of trust or other lien has received
written notice of such default and a reasonable time (not less than 30 days) has
thereafter elapsed without the default having been cured.
 
THE. FELDMAN LAW FIRM LLY q HOUSTON, TX
 
               
initials
 
initials

 
 
Page 18

--------------------------------------------------------------------------------

 
 
20.3 Tenant agrees that it will from time-to-time upon request by Landlord
execute and deliver to Landlord a written statement addressed to Landlord (or to
a party designated by Landlord), which statement must identify Tenant and this
Lease, must certify that this Lease is unmodified and in full force and effect
(or if there have been modifications, that the same is in full force and effect
as so modified), must confirm that Landlord is not in default as to any
obligations of Landlord under this Lease (or if Landlord is in default,
specifying any default), must confirm Tenant's agreements contained above in
this Article 20, and must contain such other information or confirmations as
Landlord may reasonably require. Landlord is hereby irrevocably appointed and
authorized as the agent and attorney-in-fact of Tenant to execute and deliver
any such written statement on Tenant's behalf if Tenant fails to do so within
seven (7) days after the delivery of a written request from Landlord to Tenant.
 
ARTICLE 21
[INTENTIONALLY OMITTED.)
 
ARTICLE 22
DEFAULT BY TENANT AND REMEDIES
 
22.1 The following events will be deemed to be events of default by Tenant under
this Lease:
 
(a)           Tenant fails to pay any installment of rent or any other
obligation under this Lease involving the payment of money and such failure
continues for a period of ten (10) days after written notice thereof to Tenant;
provided, however, that for any twelve (12) month period during which Landlord
has already given Tenant one written notice of the failure to pay an installment
of rent, no further notice will be required (i.e., the event of default will
automatically occur on the tenth day after the date upon which the rent was
due).
 
(b)           Tenant fails to comply with any provision of this Lease, other
than as described in Subsection (a), above, and either does not cure such
failure within fifteen (15) days after written notice thereof to Tenant, or
cures that particular failure but again fails to comply with the same provision
of the Lease within three months after Landlord's written notice.
 
(c)           Tenant or any guarantor of Tenant's obligations under this Lease
becomes insolvent, or makes a transfer in fraud of creditors, or makes an
assignment for the benefit of creditors.
 
(d)           Tenant or any guarantor of Tenant's obligations under this Lease
files a petition under any section or chapter of the federal Bankruptcy Code, as
amended, or under any similar law or statute of the United States or any state
thereof; or Tenant or any guarantor of Tenant's obligations under this Lease is
adjudged bankrupt or insolvent in proceedings filed against Tenant or any
guarantor of Tenant's obligations under this Lease thereunder.
 
(e)           A receiver or Trustee is appointed for the Demised Premises or for
all or substantially all of the assets of Tenant or any guarantor of Tenant's
obligation under this Lease.
 
(f)            Tenant deserts or vacates or commences to desert or vacate the
Demised Premises or any substantial portion of the Demised Premises or at any
time prior to the last month of the lease term removes or attempts to remove,
without the prior written consent of Landlord, all or a substantial amount of
Tenant's goods, wares, equipment, fixtures, furniture, or other personal
property.
 
THE. FELDMAN LAW FIRM LLP 0 HOUSTON, TX
 
               
initials
 
initials

 
 
Page 19

--------------------------------------------------------------------------------

 
 
(g)           Tenant does or permits to be done anything which creates a lien
upon the all or any part of the Demised Premises.
 
(h)           Tenant makes an anticipatory breach of this Lease. The term
"anticipatory breach" means either (1 ) Tenant's repudiation of this Lease in
writing, or (2) the combination of (i) Tenant's desertion or vacation or
commencement of desertion or vacation of the Demised Premises or removal of all
or a substantial amount of Tenant's equipment, fixtures, furniture, or other
personal property from the Demised Premises, and (ii) Tenant's failure to pay
any Base Rent or other amounts due under this Lease as and when they are due and
payable.
 
22.2 Upon the occurrence of any such events of default, Landlord has the option
to pursue any one or more of the following remedies:
 
(a)           Without any further notice or demand whatsoever, Landlord may
enter upon and take possession of the Demised Premises and expel or remove
Tenant and any other person who may be occupying the Demised Premises or any
part of the Demised Premises, by force, if necessary (except to the extent
prohibited by Texas law), without being liable for prosecution or any claim for
damages for such action. Such expulsion and removal by Landlord cannot be deemed
a termination or forfeiture of this Lease or acceptance of Tenant's surrender of
the Demised Premises unless Landlord expressly notifies Tenant in writing that
Landlord is terminating or forfeiting this Lease or accepting Tenant's surrender
of the Demised Premises. If Landlord expels or removes Tenant and any other
person from the Demised Premises without terminating or forfeiting this Lease or
accepting surrender of the Demised Premises, Landlord must attempt to mitigate
its damages. In any situation in which Landlord is attempting to mitigate its
damages, Landlord will conclusively be deemed to have done so if Landlord lists
the Demised Premises with a real estate broker or agent (which may be affiliated
with Landlord) and considers all written proposals for such space made by such
broker or agent; provided, however, that in no event will Landlord (i) be
obligated to travel outside a radius of thirty (30) miles from its principal
office in order to meet with a prospective tenant, (ii) be obligated to expend
monies for finish-out requested by a prospective tenant unless Landlord, in its
sole discretion, believes that the excess rent Landlord will receive and the
credit of the prospective tenant support such a decision, (iii) be obligated to
accept any lease proposal whose terms are less advantageous than then-current
market terms, or (iv) be required to accept any lease proposal which it, in its
sole discretion, deems unacceptable. In attempting to relet or actually
reletting the Demised Premises, Landlord will be free to enter into a direct
lease with the proposed replacement tenant and will not be acting as Tenant's
agent, although the proceeds Landlord actually receives for any time period will
be credited against Tenant's obligations for the same time period. Tenant will
not be entitled to any additional credit (for example, if Landlord receives
amounts during a particular time period in excess of Tenant's obligations for
the same time period, Landlord will not be required to credit such excess
against Tenant's obligations for any other time period). Until Landlord is able,
through such efforts, to relet the Demised Premises, Tenant must pay to
Landlord, on or before the first day of each calendar month, in advance, the
monthly rents and other, charges provided in this Lease. Beginning as of the
time, if any, as Landlord relets the Demised Premises; Tenant thereafter shall
pay to Landlord on the 20th day of each calendar month the difference between
the monthly rents and other charges provided in this Lease for such calendar
month and the amount actually collected by Landlord for such month from the
occupant to whom Landlord has re-let the Demised Premises. If it is necessary
for Landlord to bring suit in order to collect any deficiency, Landlord has the
right to allow such deficiencies to accumulate and to bring an action on several
or all of the accrued deficiencies at one time. Any such suit cannot prejudice
in any way the right of Landlord to bring a similar action for any subsequent
deficiency or deficiencies.
 
THE. FELDMAN LAW FIRM LLP q HOUSTON, TX

         
initials
 
initials

 
 
Page 20

--------------------------------------------------------------------------------

 
 
(b)           Without any further notice or demand whatsoever, Landlord may
terminate this Lease by written notice to Tenant, in which event Tenant must
immediately surrender the Demised Premises to Landlord, and if Tenant fails to
do so, Landlord may, without prejudice to any other remedy which Landlord may
have for possession or arrearages in rent (including any late charge or interest
which may have accrued pursuant to Section 4.3 of this Lease), enter upon and
take possession of the Demised Premises and expel or remove Tenant and any other
person who may be occupying the Demised Premises or any part thereof, by force,
if necessary (except to the extent prohibited by Texas law), without being
liable for prosecution or any claim for damages therefor. If the event of
default pursuant to which Landlord terminated this Lease was a default under
Section 22.2(a) or Section 22.1(h) above, then to the fullest extent permitted
by applicable law, Tenant hereby agrees to pay the difference between the total
of all monthly rents and other charges provided in this Lease for the remainder
of the term and the reasonable rent value of the Demised Premises for such
period, such difference to be discounted to then-present value at a rate equal
to four (4%) percent per annum.
 
(c)            Without any further notice or demand whatsoever, Landlord may
pursue the following remedies for the following specific defaults:
 
(i)            In the event of any default described in Subsection 22.1 (b) of
this Lease, Landlord has the right to enter upon the Demised Premises, by force,
if necessary (except to the extent prohibited by Texas law), without being
liable for prosecution or any claim for damages therefor, and do whatever Tenant
is obligated to do under the terms of this Lease; and Tenant agrees to reimburse
Landlord on demand for any expenses which Landlord may incur in thus effecting
compliance with Tenant's obligations under this Lease, and Tenant further agrees
that Landlord will not be liable for any damages resulting to the Tenant from
such action.
 
(ii)           In the event of any default described in Subsection 22.1 (q) of
this Lease, Landlord may pay or bond around such lien, whether or not contested
by Tenant; and in such event Tenant agrees to reimburse Landlord on demand for
all costs and expenses incurred in connection with any such action, with Tenant
further agreeing that Landlord is in no event liable for any damages or claims
resulting from such action.
 
If Landlord elects to exercise the remedy prescribed in Subsection 22,2(a) or
22.2(c) above, this election in no way prejudices Landlord's right at any time
thereafter to cancel such election in favor of the remedy prescribed in
Subsection 22.2(b) above, provided that at the time of such cancellation Tenant
is still in default. Pursuit of any of the above remedies does not preclude
pursuit of any other remedies prescribed in other sections of this Lease and any
other remedies provided by law or in equity. Forbearance by Landlord to enforce
one or more of the remedies herein provided upon an event of default cannot be
deemed or construed to constitute a waiver of such default. No agreement to
accept a surrender of the Demised Premises and no act or omission by Landlord or
Landlord's agent during the term of this Lease will constitute an acceptance of
surrender of the Demised Premises unless made in writing and signed by Landlord.
Similarly, no reentry or taking of possession of the Demised Premises by
Landlord will constitute an election by Landlord to terminate this Lease unless
a written notice of such intention, signed by Landlord, is given to Tenant.
 
Ti IE. FELDMAN LAW FIRM LLP q HOUSTON, TX
 
               
initials
 
initials

  
 
Page 21

--------------------------------------------------------------------------------

 
 
22.3 It is expressly agreed that in determining "the monthly rents and other
charges provided in this Lease," as that term is used throughout Subsection 22.2
above, there will be added to the Base Rent (as specified in Section 1.1(k) of
this Lease) a sum equal to the charges for maintenance and operation of the
Demised Premises (as specified in Articles 10 and 14 of this Lease) and the
payments for real estate charges and insurance expenses (as specified in
Article 6 of this Lease). It is further understood and agreed that the phrase
"without any further notice or demand whatsoever," as that term is used
throughout Section 22.2 above, incorporates Tenant's full, final, and complete
waiver of all demands and notices permitted or required by applicable law,
whether statutory or common law, and in equity (including, without limitation,
any statutory requirement of prior written notice for filing eviction or damage
suits for nonpayment of rent), it being understood and agreed that if any notice
is appropriate, it is provided for in Section 22.1.
 
22.4 It is further agreed that, in addition to payments required pursuant to
Section 22.2 above, Tenant must compensate Landlord for all expenses incurred by
Landlord in repossession (including, among other expenses, any increase in
insurance premiums caused by the vacancy of the Demised Premises), all expenses
incurred by Landlord in reletting (including, among other expenses, repairs,
remodeling, replacements, advertisements and brokerage fees), all concessions
granted to a new tenant upon reletting (including, among other concessions,
renewal options), all losses incurred by Landlord as a direct or indirect result
of Tenant's default (including, among other losses, any adverse reaction by
Landlord's mortgagee) and a reasonable allowance for Landlord's administrative
efforts, salaries and overhead attributable directly or indirectly to Tenant's
default and Landlord's pursuing the rights and remedies provided herein and
under applicable law.
 
22.5 Landlord may restrain or enjoin any breach or threatened breach of any
covenant, duty or obligation of Tenant herein contained without the necessity of
proving the inadequacy of any legal remedy or irreparable harm. The remedies of
Landlord hereunder are deemed cumulative and not exclusive of each other.
 
22.6 If on account of any breach or default by Tenant in its obligations
hereunder, Landlord employs an attorney to present, enforce or defend any of
Landlord's rights or remedies hereunder, Tenant agrees to pay any reasonable
attorney's fees incurred by Landlord in such connection.
 
22.7 In the event that Tenant fails to pay any rent or other amounts due under
this Lease, or in the event any one or more provisions of this Article 22
authorizes Landlord to enter the Demised Premises, Landlord is entitled and is
hereby authorized, without any notice to Tenant, to enter upon the Demised
Premises by use of a duplicate key, a master key, a locksmith's entry procedures
or any other means not involving personal confrontation, and to alter or change
the door locks on all entry doors of the Demised Premises, thereby permanently
excluding Tenant. In such event Landlord will not be obligated to place any
written notice on the Demised Premises explaining Landlord's action; moreover,
if a reason for Landlord's action is the failure of Tenant to pay any one or
more rents when due pursuant to this Lease, Landlord will not be required to
provide the new key (if any) to Tenant until and unless all rent defaults of
Tenant have been fully cured.
 
TUE. FELDMAN LAW FIRM LLP q HOUSTON, TX

         
initials
 
initials

 
 
Page 22

--------------------------------------------------------------------------------

 
 
22.8 [INTENTIONALLY OMITTED.]
 
22.9 In the event of any default described in Subsection (d) of Section 22.1 of
this Lease, any assumption and assignment must conform with the requirements of
the Bankruptcy Code which provides, in part, that the Landlord must be provided
with adequate assurance (1) of the source of rent and other consideration due
under this Lease; (ii) that the financial condition and operating performance of
any proposed assignee and its guarantors, if any, is similar to the financial
condition and operating performance of Tenant and its guarantors, if any, as of
the date of execution of this Lease; and (iii) that any assumption or assignment
is subject to all of the provisions of this Lease (including, but not limited
to, restrictions as to use) and will not breach any such provision contained in
any other Lease, financing agreement or other agreement relating to the Demised
Premises.
 
(a)           In order to provide Landlord with the assurance contemplated by
the Bankruptcy Code, Tenant must fulfill the following obligations, in addition
to any other reasonable obligations that Landlord may require, before any
assumption of this Lease is effective: (i) all defaults under Subsection (a) of
Section 22.1 of this Lease must be cured within ten (10) days after the date of
assumption; (ii) all other defaults under Section 22.1 of this Lease other than
under Subsection (d) of Section22.1 must be cured within fifteen (15) days after
the date of assumption; (iii) all actual monetary losses incurred by Landlord
(including, but not limited to, reasonable attorneys fees) must be paid to
Landlord within ten (10) days after the date of assumption; and (iv) Landlord
must receive within ten (10) days after the date of assumption a security
deposit in the amount of six (6) months Base Rent (using the Base Rent in effect
for the first full month immediately following the assumption) and an advance
prepayment of Base Rent in the amount of three (3) months Base Rent (using the
Base Rent in effect for the first full month immediately following the
assumption), both sums to be held by Landlord in accordance and deemed to be
rent under this Lease for the purposes of the Bankruptcy Code as amended and
from time-to-time in effect.
 
(b)           In the event this Lease is assumed in accordance with the
requirements of the Bankruptcy Code and this Lease, and is subsequently
assigned, then, in addition to any other reasonable obligations that Landlord
may require and in order to provide Landlord with the assurances contemplated by
the Bankruptcy Code, Landlord must be provided with (i) a financial statement of
the proposed assignee prepared in accordance with generally accepted accounting
principles consistently applied, though on a cash basis, which reveals a net
worth in an amount sufficient, in Landlord's reasonable judgment, to assure the
future performance by the proposed assignee of Tenant's obligations under this
Lease; or (ii) a written guaranty by one or more guarantors with financial
ability sufficient to assure the future performance of Tenant's obligations
under this Lease, such guaranty to be in form and content satisfactory to
Landlord and to cover the performance of all of Tenant's obligations under this
Lease.


THE. FELDMAN LAW FIRM LLP D HOUSTON, TX


         
initials
 
initials


 
Page 23

--------------------------------------------------------------------------------

 
 
ARTICLE 23
LANDLORD'S CONTRACTUAL SECURITY INTEREST
 
23.1 In addition to the statutory Landlord's lien, Landlord has at all times a
valid security interest to secure payment of all rents and other sums of money
becoming due hereunder from Tenant, and to secure payment of any damages or loss
which Landlord may suffer by reason of the breach by Tenant of any covenant,
agreement or condition contained herein, upon all goods, wares, equipment,
fixtures, furniture, improvements and other personal property of Tenant
presently, or which may hereafter be, situated on the Demised Premises, and all
proceeds therefrom, and such property must not be removed without the consent of
Landlord until all arrearages in rent as well as any and all other sums of money
then due to Landlord or to become due to Landlord hereunder first have been paid
and discharged and all the covenants, agreements and conditions hereof have been
fully complied with and performed by Tenant. Upon the occurrence of an event of
default by Tenant, Landlord may, in addition to any other remedies provided
herein, enter upon the Demised Premises and take possession of any and all
goods, wares, equipment, fixtures, furniture, improvements and other personal
property of Tenant situated on the Demised Premises, without liability for
trespass or conversion, and sell the same at public or private sale, with or
without having such property at the sale, after giving Tenant reasonable notice
of the time and place of any public sale or of the time after which any private
sale is to be made, at which sale the Landlord or its assigns may purchase
unless otherwise prohibited by law. Unless otherwise provided by law, and
without intending to exclude any other manner of giving Tenant reasonable
notice, the requirement of reasonable notice will be met if such notice is given
in the manner prescribed in this Lease at least five days before the time of
sale, Any sale made pursuant to the provisions of this paragraph will be deemed
to have been a public sale conducted in a commercially reasonable manner if held
in the above-described Demised Premises or where the property is located after
the time, place and method of sale and a general description of the types of
property to be sold have been advertised in a daily newspaper published in the
county in which the property is located, for five consecutive days before the
date of the sale. The proceeds from any such disposition, less any and all
expenses connected with the taking of possession, holding and selling of the
property (including reasonable attorney's fees and legal expenses), will be
applied as a credit against the indebtedness secured by the security interest
granted in this paragraph. Any surplus will be paid to Tenant or as otherwise
required by law; the Tenant must pay any deficiencies forthwith. Tenant hereby
agrees that a carbon, photographic or other reproduction of this Lease is
sufficient to constitute a financing statement. Tenant nevertheless agrees that
upon request by Landlord, Tenant will execute and deliver to Landlord a
financing statement in form sufficient to perfect the security interest of
Landlord in the aforementioned property and proceeds thereof under the provision
of the Uniform Commercial Code (or corresponding state statute or statutes) in
force in the state in which the property is located, as well as any other state
the laws of which Landlord may at anytime consider to be applicable; moreover,
Landlord is hereby irrevocably vested with a power of attorney from Tenant to
execute any and all such financing statements on behalf of Tenant.
 
23.2 Notwithstanding Section 23.1, Landlord agrees that it will subordinate its
security interest and landlord's lien to the security interest of Tenant's
supplier or institutional financial source for as long as the rent account of
Tenant under this Lease is current (or is brought current), provided that
Landlord approves the transaction as being reasonably necessary for Tenant's
operations at the Demised Premises, and further provided that the subordination
must be limited to a specified transaction and specified items of the fixtures,
equipment or inventory involved in the transaction.
 
THE. FELDMAN LAW FIRM UP q HOUSTON, TX

         
initials
 
initials

 
 
Page 24

--------------------------------------------------------------------------------

 
 
ARTICLE 24
HOLDING OVER; SURRENDER OF PREMISES
 
24.1 In the event Tenant remains in possession of the Demised Premises after the
expiration of this Lease and without the execution of a new Lease, it will be
deemed to be occupying the Demised Premises as a tenant at sufferance at a daily
rent equal to the rent herein provided plus fifty percent of such amount,
pro-rated on a daily basis, otherwise subject to all the conditions, provisions
and obligations of this Lease insofar as the same are applicable to a tenancy at
sufferance.
 
24.2 At the end of the term or the termination of Tenant's right to possess the
Demised Premises, Tenant must (a) deliver to Landlord the Demised Premises with
all improvements located thereon in good repair and condition, reasonable wear
and tear (subject however to Tenant's maintenance obligations) excepted, (b)
deliver to Landlord all keys to the Demised Premises, and (c) remove all signage
placed on the Demised Premises. All fixtures, alterations, additions, and
improvements (whether temporary or permanent) are Landlord's property and must
remain on the Demised Premises except as provided in the next two sentences.
Provided that Tenant has performed all of its obligations hereunder, Tenant may
remove all unattached trade fixtures, furniture, and personal property placed in
the Demised Premises by Tenant (but Tenant cannot remove any such item which was
paid for, in whole or in part, by Landlord). Additionally, Tenant must remove
such alterations, additions, improvements, fixtures, equipment, wiring,
furniture, and other property as Landlord may request, provided such request is
made within six months after the end of the term. All items not so removed will,
at the option of Landlord, be deemed abandoned by Tenant and may be
appropriated, sold, stored, destroyed, or otherwise disposed of by Landlord
without notice to Tenant and without any obligation to account for such items,
and Tenant must pay for the costs incurred by Landlord in connection therewith.
Any such disposition cannot be considered a strict foreclosure or other exercise
of Landlord's rights in respect of the security interest granted under Section
23. All work required of Tenant under this Section 24.2 must be coordinated with
Landlord and be done in a good and workmanlike manner, in accordance with all
laws, and so as not to damage the Demised Premises. Tenant must, at its expense,
promptly repair all damage caused by any work performed by Tenant under this
Section 24.2.
 
ARTICLE 25
NOTICES
 
25.1 Wherever any notice is required or permitted under this Lease, such notice
must be in writing. Any notice or document required or permitted to be delivered
under this Lease will be deemed to be delivered when actually received by the
designated addressee or, if earlier and regardless of whether actually received
or not, when deposited in the United States mail, postage prepaid, certified
mail, return receipt requested, or when sent by messenger or private overnight
courier (but not facsimile), addressed to the applicable party at such party's
address as set forth in Section 1.1 above, or such other address as such party
has previously specified by written notice. All notices to either party due
under this Lease shall include a copy to:


THE. FELDMAN LAW FIRM LLP q HOUSTON, TX

                 
initials
 
initials

 
 
Page 25

--------------------------------------------------------------------------------

 

Stewart A. Feldman, Esq.
The Feldman Law Firm LLP
5051 Westheimer Road, Suite 1850
Houston, TX 77056-5604
 
ARTICLE 26
AMERICANS WITH DISABILITIES ACT
 
26.1 Tenant represents that the Demised Premises will be constructed in
accordance with the requirements of the Americans With Disabilities Act of 1990,
as amended from time-to-time, and related state and municipal laws and
regulations (collectively, the "ADA" ). If there are any changes to the ADA
which require changes to the Demised Premises, Tenant will improve the Demised
Premises in order to comply with the ADA at Tenant's sole cost and expense.
 
26.2 Tenant is responsible for compliance with the ADA in all matters regarding
both the configuration of the Demised Premises (the interior as well as all
public and/or employee door entrances) and Tenant's business operations at the
Demised Premises.
 
ARTICLE 27
REGULATIONS
 
27.1 Landlord and Tenant acknowledge that there are in effect federal, state,
county and municipal laws, orders, rules, directives and regulations
(collectively referred to hereinafter as the "Regulations") and that additional
Regulations may hereafter be enacted or go into effect, relating to or affecting
the Demised Premises, and concerning the impact on the environment of
construction, land use, maintenance and operation of structures, toxic or
otherwise hazardous substances, and conduct of business. Subject to the express
rights granted to Tenant under the terms of this Lease, Tenant will not cause,
or permit to be caused, any act or practice, by negligence, omission or
otherwise, that would adversely affect the environment, ment, or do anything or
permit anything to be done that would violate any of the Regulations. Moreover,
Tenant has no claim against Landlord by reason of any changes Landlord may make
in the Demised Premises pursuant to the Regulations or any charges imposed upon
Tenant, Tenant's customers or other invitees pursuant to same.
 
ARTICLE 28
MISCELLANEOUS
 
28.1 Nothing in this Lease can be deemed or construed by the parties hereto, nor
by any third party, as creating the relationship of principal and agent or of
partnership or of joint venture between the parties hereto, it being understood
and agreed that neither the method of computation of rent, nor any other
provision contained herein, nor any acts of the parties hereto, will be deemed
to create any relationship between the parties hereto other than the
relationship of landlord and tenant.


THE. FELDMAN LAW FIRM LLP 0 HOUSTON, TX


         
initials
 
initials

 
 
Page 26

--------------------------------------------------------------------------------

 

28,2 Tenant must not for any reason withhold or reduce Tenant's required
payments of rents and other chargess provided in this Lease, it being agreed
that the obligations of Landlord under this Lease are independent of Tenant's
obligations except as maybe otherwise expressly provided. The immediately
preceding sentence cannot be deemed to deny Tenant the ability of pursuing all
rights granted it under this Lease or at law; however, as contemplated in Rule
174(b) of the Texas Rules of Civil Procedure (as such may be amended from
time-to-time), at the direction of Landlord, Tenant's claims in this regard will
be litigated in proceedings different from any litigation involving rent claims
or other claims by Landlord against Tenant (i.e., each party may proceed to a
separate judgment without consideration, counterclaim or offset as to the claims
asserted by the other party).
 
28,3 The liability of Landlord to Tenant for any default by Landlord under the
terms of this Lease will be limited to the proceeds of sale on execution of the
interest of Landlord in the Demised Premises; and Landlord will not be
personally liable for any deficiency, except that Landlord will, subject to the
provisions of Section 19.6 hereof, remain personally liable to account to Tenant
for any security deposit under this Lease. This clause cannot be deemed to limit
or deny any remedies which Tenant may have in the event of default by Landlord
hereunder which do not involve the personal liability of Landlord.
 
28.4 In all circumstances under this Lease where the prior consent of one party
(the "consenting party"), whether it be Landlord or Tenant, is required before
the other party (the "requesting party") is authorized to take any particular
type of action, such party must not withhold such consent in a wholly
unreasonable and arbitrary manner; however, the requesting party agrees that its
exclusive remedy if it believes that consent has been withheld improperly
(including, but not limited to, consent required from Landlord pursuant to
Section 9.2 or Section 19.1) is to institute litigation either for a declaratory
judgment or for a mandatory injunction requiring that such consent be given
(with the requesting party hereby waiving any claim for damages, attorneys fees
or any other remedy unless the consenting party refuses to comply with a court
order or judgment requiring it to grant its consent).
 
28.5 One or more waivers of any covenant, term or condition of this Lease by
either party cannot be construed as a waiver of a subsequent breach of the same
covenant, term or condition. The consent or approval by either party to or of
any act by the other party requiring such consent or approval cannot be deemed
to waive or render unnecessary consent to or approval of any subsequent similar
act.
 
28.6 Whenever a period of time is herein prescribed for action to be taken by
Landlord, Landlord will not be liable, or responsible for, and there will be
excluded from the computation of any such period of time, any delays due to
strikes, riots, acts of God, shortages of labor or materials, war, governmental
laws, regulations or restrictions or any other causes of any kind whatsoever
which are beyond the reasonable control of Landlord.
 
28.7 If any provision of this Lease is held to be invalid or unenforceable, the
validity and enforceability of the remaining provisions of this Lease will not
be affected thereby.
 
28.8 The laws of the State of Texas govern the interpretation, validity,
performance and enforcement of this Lease. Venue for any action under this Lease
is in Harris County, Texas.
 
28.9 The captions used herein are for convenience only and do not limit or
amplify the provisions hereof.


THE. FELDMAN LAW FIRM LLP q HOUSTON, TX


                 
initials
 
initials

 
Page 27

--------------------------------------------------------------------------------


 
28.10 Whenever herein the singular number is used, the same includes the plural,
and words of any gender include each other gender.
 
28.11 The terms, provisions and covenants contained in this Lease apply to,
inure to the benefit of and bind the parties hereto and their respective heirs,
successors in interest and legal representatives except as otherwise herein
expressly provided.
 
28.12 This Lease contains the entire agreement between the parties, and no
rights are created in favor of either party other than as specified or expressly
contemplated in this Lease. No brochure, rendering information or correspondence
will be deemed to be a part of this agreement unless specifically incorporated
herein by reference. In addition, no agreement will be effective to change,
modify or terminate this Lease in whole or in part unless such is in writing and
duly signed by the party against whom enforcement of such change, modification
or termination is sought.
 
28.13 LANDLORD AND TENANT HEREBY ACKNOWLEDGE THAT THEY ARE NOT RELYING UPON ANY
BROCHURE, RENDERING, INFORMATION, REPRESENTATION OR PROMISE OF THE OTHER, OR OF
ANE AGENT OR, EXCEPT AS MAY BE EXPRESSLY SET FORTH [PLACE AN "'X" OR OTHER MARK
DESIGNATING A CHOICE IN THE APPROPRIATE BOX]:
 

 
o
IN THIS LEASE.
 
x
IN ________________________________________________________ AS WELL AS IN THIS
LEASE.

 
NOTE: IF NO "X" (OR OTHER MARK DESIGNATING A CHOICE) IS PLACED IN EITHER BOX
IN THIS SECTION 28.13, THEN THE FIRST BOX WILL BE DEEMED TO HAVE BEEN MARKED.
 
28.14 Tenant and Landlord represent and warrant to each other that neither has
had any contacts or engaged in any actions which would give rise to any claim
from any broker in connection with the negotiation or execution of this Lease.
Tenant and Landlord hereby indemnify each other from and against any and all
claims for brokers' commissions relating to the negotiation or execution of this
Lease and alleged to be due because of an agreement of the indemnifying party.
 
28.15 This Lease consists of twenty-eight (28) articles and Exhibits "A" and "B"
. In the event any provision of an exhibit or other attached page is
inconsistent with a provision in the body of the Lease, the provision as set
forth herein control.
 
28.16 The signatories below recognize that the Tenant is in the process of being
formed and that any and all obligations under this Lease shall only come into
force and effect upon the formation of the Tenant, who shall give written notice
of its formation to Landlord.
 
EXECUTED effective as of the _____ day of September 2006.
 
THE. FELDMAN LAW FIRM LLP q HOUSTON, TX


         
initials
 
initials

 
 
Page 28

--------------------------------------------------------------------------------

 


LANDLORD:
TENANT:
     
First Street Hospital, LP., a Texas limited partnership
   
14
By: First Surgical Partners, L.L.C., its
general partner
   
Jacobo Varon7CIIMPOr the benefit of
First Street Hol mg Ltd.
     
By:
[sig.jpg]    
Name:
rePAIX-ro-.090
   
Title:
&VD



Tun. FELDMAN LAW FIRM LLP q HOUSTON, TX


         
initials
 
initials

 
 
Page 29

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS
 
Exhibit A - Legal Description of the Demised Premises
 
Exhibit B - Plans for the Improvements
 
Tim FELDMAN LAW FIRM LLP q HOUSTON, TX


         
initials
 
initials

 
Page 30

--------------------------------------------------------------------------------


 
Exhibit B
 
THE, FELDMAN LAW FIRM LLP q HOUSTON, TX

         
initials
 
initials

 
Page i

--------------------------------------------------------------------------------


 
Exhibit B
 
THE. FELDMAN LAW FIRM LLP 0 HOUSTON, TX

         
initials
 
initials

 
 
Page ii

--------------------------------------------------------------------------------

 